          Case 4:20-cv-05640-YGR Document 457-2 Filed 04/16/21 Page 1 of 2




 1                           UNITED STATES DISTRICT COURT
 2                         NORTHERN DISTRICT OF CALIFORNIA
 3
 4
     EPIC GAMES, INC.,                             Case No. 4:20-cv-05640-YGR

 5               Plaintiff, Counter-defendant,     [PROPOSED] ORDER GRANTING
 6                                                 UNOPPOSED ADMINISTRATIVE
     v.                                            MOTION OF THE REPORTERS
 7                                                 COMMITTEE FOR FREEDOM OF
 8 APPLE INC.,                                     THE PRESS AND 18 MEDIA
                                                   ORGANIZATIONS FOR TRIAL
 9               Defendant, Counter-claimant.      ACCESS
10
11

12
13          Pending before the Court is the Unopposed Administrative Motion of the

14 Reporters Committee for Freedom of the Press and 18 Media Organizations for Trial
15 Access.
16          After considering the Motion, the arguments in support thereof, and any

17 response thereto, the Court hereby GRANTS the Motion.
18          It is therefore ordered that:
19          1.     An overflow room shall be designated within Ronald V. Dellums
20                 Federal Building and United States Courthouse where a designated
21                 number of pre-authorized members of the news media can view the
22                 proceedings via closed-circuit broadcast;
23          2.     At least one seat in the courtroom shall be designated and reserved for a
24                 pre-authorized pool reporter each day of the trial;
25          3.     The Court shall provide remote access to the trial proceedings, including
26                 all witness testimony and exhibits entered into evidence, to interested
27                 members of the press and public via Zoom. The Clerk will enter on the
28
     Case 4:20-cv-05640-YGR Document 457-2 Filed 04/16/21 Page 2 of 2




 1           docket in the above-captioned matter instructions for remotely accessing
 2           the proceedings via Zoom.
 3     4.    The parties shall provide the news media with electronic access to any
 4           exhibit as—or soon as practicable after—those exhibits are entered into
 5           evidence.
 6
 7
 8     Entered this __ Day of ________, 2021.
 9
10
11                                          Hon. Yvonne Gonzalez Rogers
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
